Citation Nr: 0625998	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  96-48 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left shoulder 
disorder.

2.  Entitlement to service connection for cervical 
osteoarthritis.

3.  Entitlement to an increased rating for residuals of a 
left hand ring and little finger injury, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1945 to 
November 1945, from September 1950 to September 1952, and 
from November 1954 to May 1956.  The appellant is his spouse 
and fiduciary.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from June 1996, January 1998, July 1998, 
and February 1999 rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.  In February 2004, the Board remanded the 
veteran's claims to the RO for additional development.  The 
case has been returned to the Board for appellate review.

This case has been advanced on the Board's docket.

In July 2005 and April 2006, the veteran's representative 
submitted statements and medical evidence, which may be 
construed as an application to reopen a claim of service 
connection for a psychiatric disorder.  As this issue has not 
been developed for appellate review, it is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  The veteran does not have a left shoulder disorder that 
is attributable to his active military service.

2.  The veteran does not have cervical osteoarthritis that is 
attributable to his active military service.

3.  The veteran's service-connected residuals of a left hand 
ring and little finger injury are currently manifested by 
unfavorable ankylosis.


CONCLUSIONS OF LAW

1.  The veteran does not have a left shoulder disorder that 
is the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

2.  The veteran does not have cervical osteoarthritis that is 
the result of disease or injury incurred in or aggravated 
during active military service.  38 U.S.C.A. §§ 1110, 1112, 
1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309 (2005).

3.  The criteria for a rating in excess of 20 percent for 
residuals of a left hand ring and little finger injury have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5219 (2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5219 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), during the pendency of this appeal, in November 
2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2005).  To implement the provisions of the 
law, VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  The VCAA and its 
implementing regulations include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim, as 
well as the duty to notify the claimant of what evidence will 
be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2005).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c) (2005).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Through a March 2002 and 2004 notice 
letters, the RO notified the appellant and her representative 
of the legal criteria governing her claims.  In multiple 
statements of the case (SOC) and supplemental SOCs, the RO 
notified them of the evidence that had been considered in 
connection with her claims and the bases for the denial of 
her claims.  After each, they were afforded the opportunity 
to respond.  Hence, the Board finds that the appellant has 
received notice of the information and evidence needed to 
substantiate her claims, and has been afforded ample 
opportunity to submit such information and evidence.  

The Board also finds that the March 2002 and 2004 notice 
letters satisfy the statutory and regulatory requirement that 
VA notify a claimant which evidence, if any, will be obtained 
by the claimant and which evidence, if any, will be retrieved 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b)).  In those letters, the RO notified 
the appellant that VA was required to make reasonable efforts 
to obtain medical records, employment records, or records 
from other Federal agencies.  The RO also requested that the 
appellant identify any medical providers from whom she wanted 
the RO to obtain and consider evidence.  Additionally, the 
notice letters requested the appellant to submit medical 
evidence, opinions, statements, and treatment records 
regarding the veteran's disabilities.  The RO told the 
appellant to send it any evidence in her possession that 
pertains to the claims.  Consequently, the Board finds that 
the appellant has been put on notice to submit any pertinent 
evidence that she may possess.

Although the complete notice required by the VCAA was not 
provided until after the RO adjudicated the appellant's 
claims, "the appellant [was] provided the content-complying 
notice to which he [was] entitled."  Pelegrini v. Principi, 
18 Vet. App. 112, 122 (2004).  Consequently, the Board does 
not find that the late notice under the VCAA requires remand 
to the RO.  Nothing about the evidence or any response to the 
RO's notification suggests that the case must be re-
adjudicated ab initio to satisfy the requirements of the 
VCAA.  Additionally, while the notice did not refer to 
criteria for assigning disability ratings for the neck or 
shoulder, or the criteria for assignment any effective date, 
see Dingess v. Nicholson, 19 Vet. App. 473 (2006), these 
questions are not before the Board and are not raised by the 
Board's order set forth herein.  Consequently, a remand of 
the issues is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico.  Records from multiple private treatment 
providers, which were identified by the appellant, have also 
been obtained.  Additionally, in November 2004, the veteran 
was afforded VA examinations in relation to the claims, the 
reports of which are of record.  

II. Analysis

A.  Service Connection

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2005).  In addition, 
certain chronic diseases, such as arthritis, may be presumed 
to have incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from qualifying military service, or at some time 
after service if certain requirements are met as specified in 
the statutes and regulations.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.307, 3.309 
(2005).

Left shoulder disorder

The appellant contends that the veteran's current left 
shoulder disorder is related to a left shoulder injury that 
he experienced in service.  A review of the veteran's service 
medical records (SMRs) reveals no findings or complaints of a 
left shoulder injury in service.  However, statements from 
the veteran, as well as from his service comrades, indicate 
that he experienced an in-service left shoulder injury during 
his period of service in Korea.  The veteran's May 1956 
separation examination was normal in all pertinent respects.

Medical records after separation from service reflect that 
the veteran's first complaint of left shoulder pain occurred 
in March 1971.  A VA examiner provided no diagnosis at that 
time.  In an October 1976 VA examination, the veteran again 
complained of pain in the left shoulder.  The examiner found 
no objective pathological findings and determined that there 
was no disease of the left shoulder.  A November 1981 x-ray 
showed degenerative changes in the left shoulder and the 
veteran was first diagnosed with bursitis of the left 
shoulder in a March 1983 VA medical certificate.  In November 
1994, x-rays indicated moderate degenerative changes with 
osteoarthritis of the left shoulder.  Subsequently, the 
veteran has undergone continuous treatment at the San Juan 
VAMC for his left shoulder pain, including a left shoulder 
hemiarthroplasty in June 1998.

Given the existence of an in-service injury and a current 
disability, it still must be shown that a link exists between 
the two.  The only medical opinion on the matter of a nexus 
between the veteran's current left shoulder disorder, 
including arthritis, and his time in service was offered by a 
VA physician who prepared a November 2004 examination report.  
The examiner, after a complete review of the claims file and 
examination of the veteran, gave the opinion that the 
veteran's currently diagnosed left shoulder condition, and 
the other left shoulder conditions evidenced in the claims 
file, are not at least as likely as not etiologically related 
to active service.

There is no other competent medical evidence of record 
regarding a possible link between the veteran's left shoulder 
disorder and his time in service.  Although several medical 
personnel have indicated that a left shoulder disorder arose 
from service, these statements have been based solely on the 
veteran's reported history and without a review of the claims 
file.  The Board accords substantial probative value to the 
November 2004 VA physician's opinion regarding the lack of a 
nexus between any in-service problem and the veteran's 
current left shoulder disorder.  The opinion is competent, an 
explanation was provided, and it was based on a review of the 
entire record.  There is no similarly detailed medical 
opinion or evidence of record opposing this opinion.  Based 
on the November 2004 VA examination and the lack of competent 
evidence to the contrary, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
of service connection for a left shoulder disorder on a 
direct basis.

Additionally, the medical evidence does not establish that 
any arthritis of the left shoulder was manifest within one 
year of separation from the veteran's period of active 
service.  As noted above, the first documented post-service 
diagnosis of degenerative changes of the left shoulder was in 
the November 1981 x-ray report, which was many years after 
the veteran was discharged.  Therefore, service connection on 
a presumptive basis is not warranted.  See 38 C.F.R. 
§§ 3.307, 3.309.

Cervical osteoarthritis

The appellant also contends that a neck injury, which the 
veteran experienced in service, is related to his current 
cervical osteoarthritis.  A review of the veteran's SMRs 
reflects a July 1955 neck injury.  X-rays were negative and 
the veteran's May 1956 separation examination was normal 
regarding his cervical spine.

The medical evidence indicates that the veteran was first 
diagnosed with cervical osteoarthritis at a March 1971 VA 
examination.  Since that time, he has been treated for neck 
pain intermittently at the San Juan VAMC.  The most recent 
MRI, in August 1999, indicated narrowing at C3-C4 and C5-C6 
with degenerative joint disease.  

Similar to the veteran's left shoulder disorder, the only 
medical opinion on the matter of a nexus between the 
veteran's current cervical osteoarthritis and his time in 
service was offered by the VA physician who prepared the 
November 2004 examination report.  The examiner, after a 
complete review of the claims file and examination of the 
veteran, gave the opinion that the veteran's currently 
diagnosed cervical spine condition, and the other cervical 
spine conditions evidenced in the claims file, are not at 
least as likely as not etiologically related to active 
service.

As with the left shoulder disorder, there is no other 
competent medical evidence of record relating to any link 
between the veteran's cervical osteoarthritis and his time in 
service.  The Board accords substantial probative value to 
the November 2004 VA physician's opinion and there is no 
similarly detailed medical opinion or evidence of record 
opposing this opinion.  Based on the November 2004 VA 
examination and the lack of evidence to the contrary, the 
Board finds that the preponderance of the evidence is against 
the appellant's claim of service connection for cervical 
osteoarthritis on a direct basis.

Furthermore, the medical evidence does not establish that any 
arthritis of the cervical spine was manifest within one year 
of separation from the veteran's period of active service.  
As noted above, the first documented post-service diagnosis 
of osteoarthritis of the cervical spine was in the March 1971 
x-ray report, which was many years after the veteran was 
discharged.  Therefore, service connection on a presumptive 
basis is also not warranted for cervical osteoarthritis.  See 
38 C.F.R. §§ 3.307, 3.309.

B. Increased Rating

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § Part 4 (2005).  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2005).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the appellant.  38 C.F.R. § 4.3 (2005).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2005); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The appellant filed her claim for an increased 
rating in April 1995.

When evaluating musculoskeletal disabilities, VA must, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups or with repeated use), and those factors are 
not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2005); DeLuca v. Brown, 8 Vet. 
App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 
and 38 C.F.R. § 4.45 are to be considered in conjunction with 
the diagnostic codes predicated on limitation of motion.  
Johnson v. Brown, 9 Vet. App. 7 (1996).

When the appellant filed her claim for an increased rating in 
April 1995, the veteran's disability of the left ring and 
little fingers had been evaluated as analogous to favorable 
ankylosis of multiple digits under Diagnostic Code 5223.  See 
38 C.F.R. § 4.71a (2002).  In July 1998, the RO increased the 
rating for the veteran's disability from zero to 20 percent.  
In doing so, the RO evaluated the disability under Diagnostic 
Code 5219, for unfavorable ankylosis of multiple digits.  See 
38 C.F.R. § 4.71a (2002).  Diagnostic Code 5219 provided for 
an assignment of a 20 percent rating for unfavorable 
ankylosis of the ring and little fingers (whether of the 
dominant or non-dominant hand).  38 C.F.R. § 4.71a (2002).

The Board notes that, during the pendency of this appeal, the 
criteria used to evaluate ankylosis and limitation of motion 
of digits of the hand was amended, effective from August 26, 
2002.  See 67 Fed. Reg. 48,784 (July 26, 2002).  There were 
no substantive changes to Diagnostic Code 5219 as a result of 
the amendment; however, the manner for evaluating the 
measurement of ankylosis did change.  Thus, from August 26, 
2002, the Board will consider the veteran's disability of the 
ring and little fingers in light of both the old criteria and 
the new criteria.  See Wanner v. Principi, 17 Vet. App. 4, 
15-16 (2003), rev'd on other grounds, 370 F.3d 1124 (Fed. 
Cir. 2004); DeSousa v. Gober, 10 Vet. App. 461, 467 (1997); 
Green v. Brown, 10 Vet. App. 111, 116-19 (1997).  See also 
VAOPGCPREC 3-2000 (Apr. 10, 2000) and VAOPGCPREC 7-2003 (Nov. 
19, 2003).

A review of the medical evidence reveals that the veteran was 
afforded a VA examination in October 1995.  The veteran 
denied pain in his fingers and the examiner found no 
anatomical defects of the left hand.  It was reported that 
the veteran could touch his left thumb to the tip of each 
finger without problems.  Motion was possible with the left 
ring finger to within 1 inch of the median transverse fold of 
the palm, while the left little finger lacked 3 inches from 
same.  He could not actively flex the distal interphalangeal 
joint of the two fingers.  Passively, the veteran had flexion 
to 35 degrees and full extension of the ring and little 
fingers.  X-rays were normal and the examiner provided a 
diagnosis of residuals, trauma to the left ring and little 
fingers by history.

In April 2002, the veteran underwent another VA examination 
by the same physician.  The examiner maintained the same 
diagnosis and again found that there were no anatomical 
defects of the left hand.  Functional testing was difficult 
to evaluate because the veteran experienced severe tremors in 
his hand during the examination.  The examiner attributed the 
tremors to Parkinson's disease.

As part of the Board remand, the veteran was afforded a VA 
examination in November 2004, again before the same examiner.  
Range of motion of the interphalangeal joints of the left 
ring and little fingers was from zero to 30 degrees.  The 
examiner reported that due to the veteran's severe tremors, 
he could not touch his thumb to his fingers or his fingers to 
the proximal transverse crease of the palm.  Other testing 
was not conducted as a result of the veteran's tremors in his 
left hand.  Furthermore, the examiner could not comment on 
whether there was additional limitation due to pain, fatigue, 
weakness, or lack of endurance following repetitive use 
because of the tremors.  It was mentioned that the veteran is 
left handed.  The diagnosis was limitation of flexion of the 
distal phalanx of the left fourth and fifth fingers.

Based on the VA examinations, the Board finds that the 
current 20 percent rating is the appropriate evaluation for 
the veteran's residuals of a left hand ring and little finger 
injury.  Although unfavorable ankylosis was never documented 
in the record, the veteran's left ring and little fingers 
function as if they were in such a state.  VA examination 
reports show that he cannot actively flex his fingers or 
bring them to within 2 inches of the proximal transverse gap 
of the palm.  Therefore, the two fingers should be evaluated 
as unfavorably ankylosed under both the old and new criteria.  
See 38 C.F.R. § 4.71a.

Under Diagnostic Code 5219, the veteran is currently assigned 
the highest rating for unfavorable ankylosis of multiple 
digits, when the two digits are the ring and little fingers.  
This is the case whether the fingers are of the dominant or 
non-dominant hand and this is so under both the old and new 
criteria.  A higher rating is also not assignable due to 
pain, fatigue, weakness, or lack of endurance, as those 
manifestations are already taken into consideration by the 
maximum schedular rating.  Thus, a higher evaluation cannot 
be made under the schedular criteria and an increased rating 
is not warranted.  See 38 C.F.R. § 4.17a (Diagnostic 
Code 5219).

The Board has also considered the application of other 
diagnostic codes, which relate to the veteran's disability.  
However, the diagnostic codes that relate to favorable 
ankylosis, ankylosis of individual digits, and limitation of 
motion of individual digits provide for a rating no higher 
than the current 20 percent, by rating the digits either 
separately or combined, or under both the old or new 
criteria.  38 C.F.R. § 4.71a (Diagnostic Codes 5223, 5227, 
and 5230).  Additionally, an evaluation of the fingers as 
amputated is not warranted under either set of criteria.  
There is no medical evidence that the veteran's left ring and 
little fingers are amputated.  Nor is there evidence that 
both the metacarpophalangeal and proximal interphalangeal 
joints of either digit is ankylosed, and either is in 
extension or full flexion, or that there is rotation or 
angulation of the bone, so as to require treatment of the 
fingers as if they were amputated.  See 38 C.F.R. § 4.71a.

The above determination is based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that residuals of a left hand ring and little finger 
injury reflect so exceptional or unusual a disability picture 
as to warrant the assignment of any higher evaluation on an 
extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2005).  
In this case, there is no evidence showing that the 
disability results in marked interference with employment 
(i.e., beyond that contemplated in the evaluation assigned), 
or frequent periods of hospitalization, or evidence showing 
that the disability otherwise renders impractical the 
application of the regular schedular standards.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

III. Conclusion

The Board has considered the appellant's written contentions 
and the veteran's hearing testimony with regard to the 
claims.  While the Board does not doubt the sincerity of the 
appellant's belief that the veteran's left shoulder and 
cervical spine disabilities are related to his time in 
service, and that his disability of the left ring and little 
fingers is worse than it is currently rated, as a lay person 
without the appropriate medical training or expertise, she 
simply is not competent to provide a probative opinion on a 
medical matter-such as the etiology of a current disability 
or the severity of one as evaluated in the context of the 
rating criteria.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

For all the foregoing reasons, the Board finds that the 
claims of service connection for a left shoulder disorder and 
cervical osteoarthritis, and the claim of an increased rating 
for residuals of a left hand ring and little finger injury, 
must be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the appellant's claims, that doctrine is not 
applicable.  See 38 U.S.C.A § 5107(b) (West 2002); 38 C.F.R. 
§ 3.102 (2005); Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. 
Cir. 2001).


ORDER

Service connection for a left shoulder disorder is denied.

Service connection for cervical osteoarthritis is denied.

Entitlement to a rating in excess of 20 percent for residuals 
of a left hand ring and little finger injury is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


